Citation Nr: 0027982	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gouty arthritis, prior to July 2, 1998.  

2.  Entitlement to an evaluation in excess of 60 percent for 
gouty arthritis, from July 2, 1998.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from July 
1946 to December 1947, and from September 1950 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
VA RO, which, in pertinent part, denied a claim for an 
increased (compensable) rating for gouty arthritis.  

It is pertinent to note, given matters raised in the 
following Board Remand, that a June 1997 RO rating decision 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for disability of the 
left hip and left leg (residuals of a post-service motor 
vehicle accident, with fracture to the 5th lumbar vertebra, 
with degenerative arthritis, and a fractured left hip 
acetabulum, with degenerative arthritis).  See RO rating 
decision of May 1984, and Board Remand which follows.  

In July 1997, the RO awarded a 10 percent evaluation for the 
veteran's gouty arthritis, effective August 7, 1996 -- the 
date of the veteran's claim for an increased (compensable) 
rating.  In January 1998, the RO awarded a 20 percent 
evaluation from that same effective date.  

In May 1998, the Board, in pertinent part, remanded the claim 
on appeal for necessary development, which has not been 
satisfactorily completed.  

In August 1998, the RO awarded a 60 percent evaluation, 
effective from July 2, 1998, the date of a recent VA 
examination.  


REMAND

It is initially noted that governing regulations provide that 
a supplemental statement of the case (SSOC) will be furnished 
to the veteran when additional pertinent evidence is received 
after a statement of the case (SOC) has been issued.  38 
C.F.R. § 19.31 (1999).  Additionally, the appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance if he so chooses.  See 38 C.F.R. 
§ 20.1304(c) (1999).  In September 2000, the veteran 
submitted additional evidence to the Board, without waiver of 
RO consideration; therefore, the matter must be remanded to 
the RO for consideration of this evidence, for the issuance 
of a SSOC, and to allow the veteran an opportunity to respond 
to the new developments.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

In another matter, the United States Court of Appeals for 
Veterans Claims (Court) has specifically mandated that a 
Board Remand confers on the veteran, as a matter of law, the 
right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. 268 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.  

Given those pronouncements, and the resulting need for 
additional medical and etiologic development, the Board finds 
that a second Board Remand for further development is 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(1999).  

The Court has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. §§ 3.103 and 3.159, and this duty includes the 
necessity of completing additional development of the record 
if the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Court has also held 
the VA's duty to assist includes, when indicated by the 
circumstances of the case, ordering a medical examination.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
Court has found that where a medical opinion has been 
requested of a VA physician, the absence of such an opinion 
from the record may indicate a failure of the VA to carry out 
this duty to assist.  Smith v. Brown, 5 Vet. App. 335 (1993).  

The requested development contained in the Board's May 1998 
Remand was not completed on return of the claims file to the 
RO: Primarily, the veteran's claims file was not made 
available for review on VA joints examinations in July 1998 
and February 2000, and the medical and etiologic issues 
raised by the conflicting medical evidence of record were not 
resolved by the VA examiners.  As such, these VA examination 
reports are inadequate for any equitable disposition of the 
claim on appeal.  38 C.F.R. § 4.42 underscores the importance 
of complete VA medical examinations, and notes, that "when 
complete examinations are not conducted...it is impossible to 
visualize the nature and extent of the service-connected 
disability." 

The failure to make available the veteran's VA claims file on 
examinations in 1998 and 2000 is an especially profound 
deficiency in the instant case, as the veteran is presently 
diagnosed with multiple arthritic disorders, of which only 
gouty arthritis is service connected.  Present diagnoses 
include non-service-connected lumbar spine arthritis, left 
hip arthritis, osteoarthritis, osteoarthritis of the feet, 
and pseudogout arthritis.  As such, the etiology of his 
various complaints of pain and resulting functional 
impairment - including impairment of ambulation -- remains to 
be determined.  

Specifically, private treatment records of 1995 and 1996 show 
that the veteran's gouty arthritis was well controlled on 
medication, and the most recent VA examiner is of the opinion 
that additional medical testing is necessary to rule out 
other diagnoses, and that medications might need to be 
changed to afford the veteran superior pain relief.  
Additionally, other present pertinent diagnoses include 
"probable other arthritis, possibly pseudogout 
intermittently," osteoarthritis, status post left hip 
replacement (See March 1995 examination report of T. S. 
Edwards. M.D.), and polyarticular arthritis (See VA 
examination report of December 1997.).  On VA examination in 
July 1998, the assessment was migratory arthritis which "may 
certainly" be, or is "likely" to be, secondary to "gout."  
However, on VA examination in February 2000, the examiner's 
impression was merely that the veteran's "history of gouty 
arthritis with increasing frequency of inflammatory 
episodes...could be due to gouty arthritis," but that other 
migratory types of arthritis needed to be considered on 
"more complete" examination.  (Emphasis added). 

As noted in the Introduction section above, a May 1984 RO 
rating decision denied service connection for residuals of a 
motor vehicle accident which occurred four months after the 
veteran's separation from service in 1973.  Specifically, 
service connection was, and remains, denied for a fracture of 
the fourth lumbar vertebra, with degenerative arthritis, and 
fracture of the left hip acetabulum, pubic ramus, with 
residual flexion contracture and muscle wasting of the left 
leg and degenerative arthritis.  (Emphasis added).  Moreover, 
a March 1996 private medical statement of Dr. Edwards 
associates the veteran's limp with non-service-connected hip 
disease (status post total replacement), and additionally 
diagnosed the veteran with osteoarthritis, with "pain in the 
feet."  Foot pain is a symptom which the veteran now claims 
is due to his service-connected gouty arthritis, and the RO's 
award of a 60 percent evaluation appears to be based on a 
determination that his complaints of foot and toe pain are 
service connected.  

Accordingly, the veteran must be scheduled for a VA joints 
examination, to include a review of his VA claims file - his 
entire documented clinical history -- with a statement of the 
likely etiology of any degenerative disease found, symptoms 
of service-connected gouty arthritis must be identified, 
separate and apart from non-service-connected disabilities, 
which include non-service-connected residuals of a motor 
vehicle accident in 1973--degenerative disease of the lumbar 
spine and left hip and leg and feet disorders.  Additionally, 
an assessment must be made of the severity of such 
symptomatology, in terms of industrial and occupational 
impairment, due solely to service-connected disability. 

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all care providers (both VA 
and non-VA) who have treated him for 
joint disease, including gout, gouty 
arthritis, osteoarthritis, arthritis 
and/or degenerative joint disease from 
August 1995 to the present, including Dr. 
T. S. Edwards, dated from March 1997 to 
the present.  

The RO should obtain copies of any 
additional VA records dated from August 
1995 to the present, including those from 
the VA Medical Center at Columbia, South 
Carolina, dated prior to January 2000, 
and after May 2000, as well as any other 
VA medical center identified by the 
veteran, dated from August 1995 to the 
present.  

The RO should also obtain copies of 
private treatment records identified by 
the veteran, to include records of Dr. 
Edwards, from March 1997 to the present.

2.  The veteran should be scheduled for a 
VA rheumatology examination.  All 
necessary X-ray or any other special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  

The claims folder must be made available 
to the examining physician so that the 
pertinent clinical record may be studied 
in detail.  A detailed statement should 
be obtained with regard to the current 
severity of the veteran's service-
connected gouty arthritis, if found on 
examination, to include a specific 
statement identifying symptoms of 
service-connected gouty arthritis, apart 
from any other diagnoses, which presently 
include degenerative joint disease of the 
lumbar spine and left hip, with muscle 
wasting of the left leg, and a limp, as 
well as other diagnoses already of 
record, including, polyarticular 
arthritis, osteoarthritis, and 
osteoarthritis of the feet.  

Symptoms of service-connected gouty 
arthritis must be distinguished from 
symptoms of non-service-connected 
disability.

The examiner is to specifically review 
the veteran's VA claims file and 
determine the medical probability that 
any foot or toe disorder, or difficulty 
in ambulation, walking, standing, 
lifting, or impairment of the wrist, 
including loss of grip strength, or 
difficulty in grasping objects, is part 
of, or secondary to, service-connected 
gouty arthritis and not non-service-
connected disability.

All joints affected by service-connected 
gouty arthritis must be identified.  
Specific joint difficulties or functional 
impairment must be noted in detail, and 
the examiner should state whether such 
difficulties are the result of service-
connected disability.  Complete range of 
motion studies should be conducted for 
all joints affected by service-connected 
disability.  All functional impairments 
of any joint or group of joints found to 
be affected by service-connected 
disability should be described in detail.  
Such impairment should be set forth as 
additional loss in range of motion beyond 
that demonstrated clinically, including 
on flare-ups, and the frequency of same.  

The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner, with reference to 
supporting evidence-including the 
documented clinical history contained in 
the VA claims file.  

3.  The RO should review the medical 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of the 
factors enumerated in the Court's 
decision in DeLuca, Supra, and 38 C.F.R. 
§§ 4.40 and 4.45(f) and adjudicate the 
issues on appeal, as identified on the 
title page of this Remand.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent not 
previously cited, and address all issues 
and concerns that are noted in this and 
the prior REMAND.  

5.  If the benefits remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case--with reference to and consideration 
of all of the factors enumerated in the 
Court's decision in DeLuca, Supra, and 38 
C.F.R. §§ 4.40, 4.45(f).  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond thereto.  
Evidence not previously considered must 
be reviewed and cited in a SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required on the veteran's part until further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 



